Citation Nr: 0636442	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress syndrome (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October to 
November 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  After the veteran moved, 
responsibility for the veteran's claim was transferred to the 
RO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Since 1999, various medical professionals have diagnosed 
the veteran with personality disorders, alcohol dependence 
disorder in full remission, impulse control disorder, NOS 
(not otherwise specified), depressive disorder, NOS, and 
psychosis, NOS, but the veteran has not been diagnosed with 
PTSD.  

2.  The veteran did not incur any acquired psychiatric 
disorder during active service.  

3.  The veteran's current psychiatric disorders are not 
related to active military service.  


CONCLUSION OF LAW

No acquired psychiatric disability was incurred or aggravated 
during service.  38 U.S.C.A. §§ 105, 1131, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 
4.125, 4.128 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
For service connection for a psychiatric disorder, the 
veteran must meet three requirements: (1) the existence of a 
current psychiatric disorder disability; (2) the psychiatric 
disorder was incurred during active military service; and 
(3) a relationship exists between the current psychiatric 
disorder and the veteran's active service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  All three of those requirements must be met to 
establish service connection.  

The veteran filed a claim for "sexual abuse while in 
service" and requested assistance in obtaining mental health 
records to show the emotional effect such abuse had on him.  
He claimed that his chief drill instructor did not like him, 
told the veteran that his days were numbered, made a corporal 
punch him in the stomach, burned another trainee in the neck 
with a cigarette, grabbed the veteran by the neck and crotch 
while asking the veteran whether he liked it, and made the 
veteran hold his crotch while marching outside the barracks.  
Since Congress has not provided for disability compensation 
for "sexual abuse while in service," the RO interpreted the 
veteran's statements as a claim for a psychiatric condition 
due to harassment.  And since the regulations provide for 
service connection for PTSD based on a personal assault 
stressor, that disorder was considered as well.  38 C.F.R. 
§ 3.304(f)(3) (special evidentiary rules to establish a 
personal assault as an inservice stressor of PTSD).

The evidence secured in this case reflects various 
assessments of the veteran's psychiatric condition.  In 1963, 
during active service, he was evaluated by a neuro-
psychiatric unit of the Navy, which determined that he had a 
personality disorder of passive aggressive reaction.  In 
1995, the Social Security Administration evaluated him twice, 
diagnosing impulse control disorder, depressive disorder, 
personality disorder, and antisocial personality traits and 
behavior.  At the VA medical facility in Appleton, Wisconsin 
(also known as the Fox Valley Clinic), where the veteran 
received psychiatric treatment, the notes from 1999 to 2005 
indicate impressions of antisocial personality disorder, 
psychosis, NOS, alcohol dependence disorder in full 
remission, the personality disorder of antisocial/borderline 
traits, and various notes about a history of PTSD 
symptomatology, the notation of PTSD with a question mark 
(?PTSD), and the note to rule out PTSD.  The October 2003 VA 
examiner diagnosed psychosis NOS, impulse control disorder 
NOS, alcohol dependence (in full remission), and antisocial 
personality disorder.  The April 2006 VA examiner diagnosed 
psychosis NOS and personality disorder NOS with antisocial 
features.  
In this appeal, the evidence related to all of those 
disorders will be examined to see if service connection is 
established for any of them.  Those conditions can be 
separated into three categories:  personality disorders, 
PTSD, and acquired psychiatric conditions other than PTSD.  
As discussed below, service connection is not warranted for 
any of those psychiatric disorders.    

Personality disorders

Several mental health professionals have assessed the veteran 
with personality disorders:  passive aggressive reaction; 
aggressive and paranoid type of personality disorder; 
antisocial personality disorder; and borderline personality 
traits.  Both 38 C.F.R. §§ 3.303(c) and 4.127 provide that 
personality disorders are not diseases or injuries for 
compensation purposes.  Cf. 38 U.S.C.A. § 1155 (Secretary of 
Veterans Affairs has the authority to create the disability 
rating system for specific injuries and diseases).  
Disability resulting from a personality disorder may not be 
service-connected.  38 C.F.R. § 4.127.  Thus, service 
connection will not be granted on the basis of the veteran's 
personality disorders.  

PTSD

Special rules identify the evidence needed to establish 
service connection for PTSD:  (1) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor occurred; and (3) medical 
evidence establishing a link between the diagnosed PTSD and 
inservice stressor.  38 C.F.R. § 3.304(f) (specific 
evidentiary rules for PTSD).  Here, the first requirement has 
not been met because the record contains no evidence of a 
medical diagnosis of PTSD.  As a result, the other 
requirements need not be addressed here.  

To meet the requirements of 38 C.F.R. § 4.125, a mental 
disorder diagnosis must conform to the Fourth Diagnostic and 
Statistical Manual (DSM-IV) criteria and be supported by the 
findings in the examination report.  The April 2006 VA 
examiner followed the DSM-IV criteria and diagnosed the 
veteran with psychotic disorder, NOS, and a personality 
disorder.  He explained that the veteran presented with 
symptoms mindful of PTSD, but in his opinion, the available 
data did not support a diagnosis of PTSD.  

The data relied on by the April 2006 VA examiner were the 
veteran's service medical records, mental health treatment 
records, evaluation by the Social Security Administration, 
and his own examination.  He explained that in order to 
diagnose PTSD, the DSM-IV requires (1) exposure to an extreme 
traumatic stressor involving direct personal experience of an 
event that involves actual or threatened death or serious 
injury; and (2) that the response to the event must involve 
intense fear, helplessness, or horror.  See Diagnostic Code 
309.81(A) of the DSM-IV.  He noted that while the events in 
boot camp may have been humiliating, threatening, 
intimidating, and/or frightening, they were not life-
threatening nor did they involve serious injury.  Moreover, 
based on the veteran's accounts of those events, his response 
to the events, then and later, seemed to be characterized 
more by anger than any other emotion.  Despite having 
symptoms mindful of PTSD, since the criteria for a diagnosis 
of PTSD as set forth in DSM-IV were not met, the examiner 
concluded that the veteran did not have PTSD.  

In January 2005, the veteran's treating psychiatrist wrote a 
two-sentence letter to support the veteran's claim.  He 
explained that the veteran had been followed at the Fox 
Valley VA Clinic with a diagnosis of psychotic disorder NOS.  
He also stated that the veteran had had persistent PTSD 
symptomatology that the veteran related to traumatic 
experiences during military training, and that in the 
psychiatrist's opinion his symptomatology is as likely as not 
related to traumatic experiences during military training.  

That letter, which merely gives an opinion about the origin 
of symptoms, does not meet either of the evidentiary 
requirements set forth in 38 C.F.R. § 303(f)(1) to establish 
the existence of a current PTSD diagnosis.  It does not even 
purport to diagnose PTSD, let alone reflect a diagnosis that 
conforms to the DSM-IV criteria, and there are no report 
findings to support it.  38 C.F.R. § 4.125.  The treatment 
notes (rule out PTSD, PTSD symptomatology, and ?PTSD) from 
that psychiatrist's facility do not indicate that PTSD has 
ever been diagnosed.  The language in the letter as well as 
in the clinical treatment notes makes clear that the 
psychiatrist has merely noted the existence of PTSD symptoms 
without making a diagnosis of that disorder.  That assessment 
is consistent with the April 2006 VA examiner's report.  

Thus, no medical evidence based on the DSM-IV criteria and 
supported by findings establishes that the veteran has a 
current diagnosis of PTSD.  A veteran cannot qualify for 
service connection without a medical finding of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328, 1330-1332 
(a currently existing disability is required to establish 
service connection); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is not appropriate without 
evidence of a presently existing disability).  Thus, service 
connection cannot be granted for PTSD. 

Acquired psychiatric disorders other than PTSD

The record contains references to four acquired psychiatric 
disorders other than PTSD.  The veteran's treating 
psychiatrist and the October 2003 VA examiner diagnosed the 
veteran with alcohol dependence disorder, in full remission.  
Congress has provided that no compensation shall be paid if a 
disability is the result of the person's abuse of alcohol.  
38 U.S.C.A. § 1131; accord 38 U.S.C.A. § 105 (an injury or 
disease is not deemed to be in the line of duty if it is the 
result of the person's abuse of alcohol).  Thus, the veteran 
is not eligible for service connection for alcohol dependence 
disorder.  

The record shows recent diagnoses using the DSM-IV criteria 
for impulse control disorder, NOS, depressive disorder, NOS, 
and for psychosis, NOS (hereinafter "the three remaining 
disorders").  Thus, for the three remaining disorders, the 
first requirement for service connection has been met.  But 
the evidence does not establish that the veteran incurred 
those disorders during service or that the currently 
diagnosed disorders are related to active service.  

There is no evidence that during the eight weeks the veteran 
served on active duty, he incurred or aggravated the three 
remaining disorders.  His service medical records show no 
medical treatment at all.  Because he was unable to learn or 
remember what he was being taught, he was sent for a neuro-
psychological examination in November 1963 and the examiner 
determined that he had the  personality disorder of passive 
aggressive reaction.  The veteran's commanding officer 
indicated that an honorable discharge was warranted because, 
based on the drill instructor's statements, the veteran 
appeared to have tried to the best of his ability, but just 
could not do the simplest things.  So the veteran's service 
records do not support a finding that he incurred any of the 
three remaining disorders during service.  

A veteran is not limited to inservice evidence to establish 
that a disease was incurred during service.  Service 
connection can be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  No such evidence establishes 
that any of the three remaining disorders was incurred during 
service.  The veteran did not have any medical treatment, 
psychiatric or physical, between 1960 (when he had oral 
surgery) and September 1994 (when he sought an X-ray after 
spraining his shoulder).  The earliest evidence of 
psychiatric treatment in the record is more than thirty years 
after service, and it does not refer to the veteran's 
military service.  Even the veteran's psychiatrist who 
indicated that the veteran's PTSD symptoms are likely related 
to his experiences during service, said nothing about the 
inservice incurrence of his psychotic disorder, NOS, for 
which he had diagnosed the veteran and is providing 
treatment.  And while a veteran who meets the eligibility 
requirements may be able to establish inservice incurrence of 
psychosis by using the special presumption rules of 38 C.F.R. 
§§ 3.307 and 3.309, this veteran's 56 days of service makes 
him ineligible to use those presumption provisions.  
38 C.F.R. § 3.307(a)(1) (presumption available to veterans 
who serve 90 days in active service).  Since the second 
requirement for service connection-a disease or injury 
incurred or aggravated during service-is not established, 
service connection for any of the three remaining disorders 
cannot be granted.    

In any event, all three requirements for service connection 
must be met to grant a claim and the record shows that the 
third requirement for service connection-a connection 
between current disability and active service-has not been 
established.  No health professional has connected the 
veteran's impulse control disorder, NOS, depressive disorder, 
NOS, and/or psychosis, NOS, with any injury or disease that 
occurred during service.  To the contrary, the April 2006 VA 
examiner opined that the veteran's post-service difficulties 
may relate more to immediate family issues (e.g., being 
shamed by his "war hero" brother) and to later, conscious 
decisions made by the veteran (e.g., "I picked my lifestyle 
... lived my life the way I wanted to") than to any trauma 
encountered during his brief military experience.  The 
examiner pointed out that the veteran has ruminated about his 
military experience for many years, and in doing so has given 
it a life and an importance far greater than might have been 
predicted.  The examiner concluded that this rumination 
process is likely more a function of personality 
characteristics than of the real extent of any perceived 
trauma.  

The veteran disagrees with the examiner's assessment and 
strongly feels that his current psychiatric condition is 
related to service.  But the opinion of the veteran, a lay 
person, is not persuasive as to the etiology of his 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  The treating 
psychiatrist's letter, which does not meet the evidentiary 
requirements for a diagnosis, is the only evidence in favor 
of the claim, whereas the veteran's service records, 
treatment records, examination for the purpose of determining 
whether the veteran had PTSD, and a well-reasoned medical 
opinion, are all credible evidence against the claim.  
Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 is not applicable here.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  Since there is no evidence 
that any psychiatric disorder occurred during active service, 
or is related to any disease or injury during service, 
service connection for an acquired psychiatric disorder is 
denied.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2001 letter describing the evidence needed 
to support the veteran's claim was mailed well before the 
August 2001 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection for 
a psychiatric disorder, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  Another letter was 
sent to the veteran in October 2002, which explained the 
importance of identifying evidence of any post-service 
treatment for psychiatric symptoms as well as providing a 
detailed history about the condition.  It invited the veteran 
to submit any private treatment records to the RO.  A third 
letter was sent to the veteran in November 2005.  It 
explained the particular evidence that was necessary to 
establish a PTSD claim, provided a PTSD questionnaire, and 
invited the veteran to submit whatever evidence he had in his 
possession pertaining to his claim.  The veteran was not 
prejudiced by the delay in receiving the second and third 
letters because he had an opportunity to submit additional 
evidence before the appeal was re-certified to this Board in 
December 2005.  Moreover, after receiving the November 2005 
letter, the veteran responded that he had no further evidence 
to submit.  Neither the veteran nor his representative raise 
a notification issue on appeal.  

The RO's letters did not address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection for a psychiatric 
disorder.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This veteran was not harmed by that omission, however, 
because service connection was denied, rendering moot the 
issues related to rating an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, disability claim 
records from Social Security Administration, and VA treatment 
records, as well as by providing him with two C&P 
examinations.  

Every claimant has the right to a personal hearing upon 
request.  38 C.F.R. § 3.103(c)(1).  Although no hearing was 
held, this veteran's right to a hearing was not violated 
because he waived that right.  In his substantive appeal, the 
veteran requested a personal hearing at the Milwaukee RO.  
One was scheduled and later postponed upon the veteran's 
request.  It was rescheduled, but notice of that hearing was 
returned to the Milwaukee RO as undeliverable by the United 
States Post Office.  After the veteran notified VA that he 
had moved, he was informed him that if he wanted a personal 
hearing at the Nashville RO, he needed to request one; if he 
did not respond, no hearing would be scheduled.  In response, 
the veteran wrote that he had no further evidence to submit 
and he requested the Nashville RO to take immediate action to 
certify his appeal to the Board.  Since the purpose of a 
hearing is to permit the veteran to introduce evidence into 
the record in person and he wrote that he wanted to submit no 
further evidence, the veteran waived his right to a hearing.  
38 C.F.R. § 3.103(c)(2).  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


